UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 ( Amendment No. ) Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 iPASS INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: 3800 Bridge Parkway, Redwood Shores, California 94065 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held On August 18, 2009 TO THE STOCKHOLDERS: You are cordially invited to attend a Special Meeting of Stockholders of iPass Inc., a Delaware corporation.The special meeting will be held on August 18, 2009, at 9:00 a.m. local time at iPass’ offices located at 3800 Bridge Parkway, Redwood Shores, CA 94065,for the following purposes: 1. To consider and vote upon proposed amendments to the iPass Inc. 2003 Equity Incentive Plan, iPass Inc. 2003 Non-Employee Directors Plan, iPass Inc. 1999 Stock Option Plan, GRIC Communications, Inc. (formerly Aimquest Corporation) 1997 Stock Option Plan, and GRIC Communications, Inc. 1999 Equity Incentive Plan. 2. To consider and vote upon proposed amendments to iPass’ Amended and Restated Certificate of Incorporation, as amended, to effect a reverse stock split. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the special meeting is July 10, 2009.Only stockholders of record at the close of business on that date may vote at the special meeting or any adjournment thereof. All stockholders will be required to show proof that they held shares as of the record date in order to be admitted to the special meeting. We hope you will be able to attend the special meeting, but if you cannot do so, it is important that your shares be represented. We urge you to read the proxy statement carefully, and to vote for the proposals by telephone or Internet, or by signing, dating, and returning the enclosed proxy card in the postage-paid envelope provided, whether or not you plan to attend the special meeting. Instructions are provided on the proxy card. Any proxy may be revoked at any time prior to its exercise at the special meeting as described in the Proxy Statement. Important Notice Regarding the Availability of Proxy Materials for the Stockholders’ Meeting to Be Held on August 18, 2009, at 9:00 a.m. local time at 3800 Bridge Parkway, Redwood Shores, CA 94065.
